DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that step 1)’s EtOH solution (i.e. EtOH) and step 2)’s distilled water are both 30 ml in volume, and depends from claim 8, which recites a 1:1 molar ratio of step 1)’s EtOH to step 2)’s distilled water.
MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, according to 35 U.S.C. 112(d)/4th par.,] or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim..."  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
EtOH = ~0.79 g/ml) and 30 ml of H2O (DH2O = 1.00 g/ml) would involve ~23.7 g EtOH and 30 g H2O; since MWEtOH = 46.02 g/mol and MWH2O = 18 g/mol, claim 9’s ~23.7 g EtOH (i.e. ~0.51 mol EtOH) and 30 g H2O (i.e. ~1.67 mol H2O) would not satisfy claim 8’s required 1:1 EtOH:H2O molar ratio, but instead would contradict claim 8’s molar ratio.  Since claim 9 may be infringed without necessarily also infringing claim 8 (and in fact contradicts claim 8), claim 9 is rejected under 35 U.S.C. 112(d)/4th par. for being an improper dependent claim.  As claim 9’s limitations cannot be met while also satisfying claim 8’s, claim 9 represents an impossibility and as such has not been treated further on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-2, 7-8, 10, 17, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over CN104892518A (2015) (“518”).  Regarding claim 1, ‘518 teaches a synthesis method comprising the steps of a) dissolving 8 g PVP in 600 ml of 1:1 wt:wt EtOH:H2O mixture, b) dissolving 0.6 g copper acetate and 0.42 g trimesic acid in water1, c) mixing step b)’s mixture with step a)’s under stirring to give a reaction mixture, and d) heating the reaction mixture to reflux @ 80oC2; a porous nano-Cu-BTC MOF is formed (see ‘518 at, e.g., par. 54-59), which is reasonably expected to be of the claimed structure since ‘518’s method and that claimed are at least substantially similar- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since ‘518 teaches or at least suggests the claim’s positive method steps, it matters not whether ‘518 also teaches or suggests the features of the See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (holding a claimed method prima facie obvious over prior art that differed from the claimed method only in that the prior art method was performed at 100oC and an acid concentration of 10% whereas the claimed method required a 40-80oC T and a 25-70% acid concentration).  In other words, in view of ‘518’s teaching of employing certain heating T and amounts/concentrations for its above reagents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ desired heating T and reagent amounts/concentrations, such as those claimed, via routine experimentation.  This is especially so in view of ‘518’s teaching of preferably employing a step d) T of 60-130oC, overlapping the claimed value (see ‘518 at, e.g., par. 23); a value of 110oC is specifically taught (see id. at, e.g., par. 50-51).  MPEP 2144.05 I.
Additionally and/or alternatively regarding claim 1, ‘518 teaches a synthesis method comprising the steps of a)’ dissolving 8 g PVP in 600 ml of 1:1 wt:wt EtOH:H2O3 mixture, b)’ adding 15 g of copper nitrate trihydrate and then 9 g of trimesic acid thereto and stirring to give a reaction mixture, and c)’ heating the reaction mixture to 110oC; a porous nano-Cu-BTC MOF is formed (see ‘518 at, e.g., par. 9-10 and 50-53), which is reasonably expected to be of the claimed 4 since ‘518’s method and that claimed are at least substantially similar- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best.  In other words, since ‘518 teaches or at least suggests the claim’s positive method steps, it matters not whether ‘518 also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  Note that although ‘518’s reagent amounts/concentrations and step c)’ heating T differ from those claimed, these are not considered to be patentable differences in the absence of evidence that the claimed amounts/concentrations are critical or yield unexpected results.  MPEP 2144.05, citing In re Aller.  In other words, in view of ‘518’s teaching of employing certain heating T and amounts/concentrations for its above reagents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ desired heating T and reagent amounts/concentrations, such as those claimed, via routine experimentation.  Additionally and/or alternatively, ‘518’s step c)’ heating T of 110oC is considered to be sufficiently close to the claimed 120oC value to render the latter prima facie obvious, as a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  See MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range 5.  The obviousness of the heating T is additionally and/or alternatively supported by ‘518’s teaching of preferably heating its reaction mixture to 60-130oC, which overlaps the claimed value (see ‘518 at, e.g., par. 23) and thus renders it prima facie obvious.  MPEP 2144.05 I.
Regarding claim 2, ‘518 suggests employing surfactants such as citric acid for its MOF synthesis, in 0-30% of the molar concentration of the metal (here, copper) ions employed.  See ‘518 at, e.g., par. 15.  As ‘518’s step b) employs 0.6 g copper acetate (i.e. Cu(OAc)2, MW = 181.64 g/mol) and 15 g copper nitrate trihydrate (i.e. Cu(NO3)2.3H2O, MW = 241.60 g/mol), ~3.30 mmol Cu(OAc)2, ~6.20 mmol Cu(NO3)2.3H2O, and thus ~9.50 mmol total Cu+2 is present.  See id. at, e.g., par. 55-56.  Thus, ≤ 2.85 mmol of citric acid (i.e. ≤  ~0.55 g, since citric acid’s MW = 192.12 g/mol) would be employed in ‘518’s step b), overlapping the claimed range and thus rendering it prima facie obvious since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired amount of citric acid, such as within the claimed range, via routine experimentation.  MPEP 2144.05, citing In re Aller; MPEP 2144.05, citing, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  ‘518 stirs/mixes for 30 min (see ‘518 at, e.g., par. 56); the heating T is considered to be prima facie obvious for the same reasons as detailed above in claim 1.  As to the size/volume of the hydrothermal reactor, while ‘518 employs a 1L reaction kettle (see ‘518 at, e.g., par. 51), the claimed size/value is not considered a patentable difference but rather a mere prima facie obvious design choice: changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IVA-B, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 7 and 17, ‘518’s step b)’ employs Cu(NO3)2.3H2O as its (exclusive) copper salt.  See ‘518 at, e.g., par. 51.
Regarding claims 8 and 19, while ‘518 employs a 1:1 wt:wt EtOH:H2O ratio (see id. at, e.g., par. 51 and 55-56) rather than a 1:1 mol:mol ratio as claimed, this is not considered a patentable distinction, as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of ‘518’s aforementioned EtOH:H2O wt:wt ratio, to ascertain and employ a desired EtOH:H2O mol:mol ratio, such as that claimed, via routine experimentation.  MPEP 2144.05, citing In re Aller.
Regarding claim 10, ‘518 teaches that its heating step may be conducted for 2-16 h, overlapping the claimed value and thus rendering it prima facie obvious.  MPEP 2144.05, citing, e.g., In re Wertheim.

Claims 3, 18, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘518 in view of CN104857988A (2015) (“’988”).  Regarding claim 3, ‘518 renders prima facie obvious the use of citric acid for its MOF synthesis, in 0-30% of the molar concentration of the metal (here, copper) ions employed as detailed above vis-à-vis claim 2.  See ‘518 at, e.g., par. 15.  While ‘518 does not teach or suggest employing tartaric acid as claimed, ‘988 so teaches.
see ‘518 at, e.g., par. 50-56).  See ‘988 at, e.g., par. 17 and 40.  Given ‘988’s teaching of the appropriateness of either citric or tartaric acid for such purpose (and thus the interchangeability thereof), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘518’s overall methodology by replacing its citric acid with tartaric acid as taught by ‘988- selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In doing so, since ‘518’s step b) employs 0.6 g copper acetate (i.e. Cu(OAc)2, MW = 181.64 g/mol) and 15 g copper nitrate trihydrate (i.e. Cu(NO3)2.3H2O, MW = 241.60 g/mol), ~3.30 mmol Cu(OAc)2, ~6.20 mmol Cu(NO3)2.3H2O, ~9.50 mmol total Cu+2 is present.  See ‘518 at, e.g., par. 55-56.  Thus, ≤ 2.85 mmol of tartaric acid (i.e. ≤  ~0.43 g, since tartaric acid’s MW = 150.09 g/mol) would be employed in ‘518’s step b).  Although this max. value lies below the claimed 1-2 g range, this is not considered to be a patentable difference in the absence of evidence that the claimed amounts/concentrations are critical or yield unexpected results.  MPEP 2144.05, citing In re Aller.  ‘518 stirs/mixes for 30 min (see ‘518 at, e.g., par. 56); the heating T is considered to be prima facie obvious for the same reasons as detailed above in claim 1.  As to the size/volume of the hydrothermal reactor, while ‘518 employs a 1L reaction kettle (see ‘518 at, e.g., par. 51), the claimed size/value is not considered a patentable difference but rather a mere prima facie obvious design choice as citing In re Rose, In re Rinehart, Gardner v. TEC Syst., Inc., and In re Dailey.
Regarding claim 18, ‘518’s step b)’ employs Cu(NO3)2.3H2O as its (exclusive) copper salt.  See ‘518 at, e.g., par. 51.
Regarding claim 20, while ‘518 employs a 1:1 wt:wt EtOH:H2O ratio (see id. at, e.g., par. 51 and 55-56) rather than a 1:1 mol:mol ratio as claimed, this is not considered a patentable distinction, as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of ‘518’s aforementioned EtOH:H2O wt:wt ratio, to ascertain and employ a desired EtOH:H2O mol:mol ratio, such as that claimed, via routine experimentation.  MPEP 2144.05, citing In re Aller.

Claim Objections/Potentially Allowable Subject Matter
Claims 4-6 and 11-16 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding said claims, the closest prior art of record, detailed above, does not teach or suggest employing salicylic acid, much less in the claimed amounts.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ February 1, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The use of distilled water as claimed is reasonably inferred/implied and/or would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since doing so would desirably eliminate the presence of undesired impurities such as dissolved minerals and/or organic matter in tap water, etc.  See MPEP 2143(G) & 2144.01.
        2 ‘518’s heating step d) is reasonably considered to be a hydrothermal heating step as claimed, since bulk water is present as a solvent and reflux conditions are employed.  This is especially so in view of the obviousness of employing the claimed T value as detailed herein, which reduces any difference in the heating conditions between ‘518 and the claim to be of mere nomenclature, which by itself is not a patentable distinction.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).
        3 See fn. 1, above.
        4 The supported Cu2O particle portion of the claim’s formed “Cu2O particle-supported porous CuBTC” is reasonably considered to be present in view of ‘518’s teaching that a nanocrystal inducer (e.g. Cu2O) is present in up to 15% of the total moles of metal (i.e. Cu) ions present in the reaction mixture.  See ‘518 at, e.g., par. 17-18.
        5 ‘518’s heating step c)’ is reasonably considered to be a hydrothermal heating step as claimed, since bulk water is present as a solvent and a T is employed that is sufficiently close to the claimed value to lead those of ordinary skill in the art to reasonably expect that similar properties and results will occur.  MPEP 2144.05 I; Titanium Metals; Accord, In re Kirsch, Barnby, and Potts.  This is especially so in view of the obviousness of employing the claimed T value as detailed herein, which reduces any difference in the heating conditions between ‘518 and the claim to be of mere nomenclature, which by itself is not a patentable distinction.  See Ex parte Stanley and Sellers v. Cofrode.  See also In re Skoner.